 



Exhibit 10.7(a)
Description of Park National Corporation
Supplemental Executive Retirement Plan
     Park National Corporation (“Park”) adopted the Park National Corporation
Supplemental Executive Retirement Plan or “SERP” in December 1996. The SERP
currently benefits 30 current and former officers of Park and its subsidiaries,
including: (a) William T. McConnell, who serves as Chairman of the Executive
Committee of the Board of Directors of each of Park and The Park National Bank,
a subsidiary of Park (“PNB”); (b) C. Daniel DeLawder, who serves as Chairman of
the Board and Chief Executive Officer of each of Park and PNB; and (c) John W.
Kozak, who serves as Chief Financial Officer of Park and as Senior Vice
President and Chief Financial Officer of PNB. David L. Trautman, who serves as
President and Secretary of Park and as President of PNB, does not participate in
the SERP.
     The SERP is a non-qualified benefit plan designed to restore benefits lost
due to limitations under the Internal Revenue Code of 1986, as amended, on the
amount of compensation covered by and the benefits payable under a defined
benefit plan such as the Park National Corporation Defined Benefit Pension Plan.
Park has purchased life insurance contracts to fund the SERP. The SERP is
designed to provide an annual targeted retirement benefit of approximately
$53,000, $128,000 and $4,000 for Messrs. McConnell, DeLawder and Kozak,
respectively. These additional benefits are not guaranteed and are dependent
upon the earnings from the related life insurance contracts compared to the
average yield on three-month Treasury bills. The SERP also provides a life
insurance benefit to a current or former officer of Park or one of its
subsidiaries participating in the SERP who dies before age 86. The amount of
this life insurance benefit will be equal to the present value of the stream of
future benefits which would have been paid to the individual until age 86 but
had not been paid at the time of the individual’s death.

